 In theMatter ofLINDEMAN POWER EQUIPMENT COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,LODGE No. 1531,PETITIONERCase No. 19-R-1845.-Decided November 12, 1946Messrs. Nat U. Brown, Paul H. Austin,andCharles M. Thorn,allof Yakima, Wash., for the Employer.Messrs. C. L. BentleyandI.A. Peck,both of Seattle, Wash., andMr. Ed Foster,of Yakima, Wash., for the Petitioner.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Yakima,Washington, on August 13, 1946, before Daniel R. Dimick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing, theEmployer moved to dismiss the petition on the ground that the unitsought was inappropriate.The hearing officer referred this motionto the Board.For reasons stated in Section IV,infra,the motion ishereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLindeman Power Equipment Company, a Washington corporationmaintaining its plant at Yakima, Washington, is engaged in themanufacture of agricultural machinery.During the 9-month periodpreceding March 30, 1946, the Employer purchased raw materials,consisting of steel,iron, brass, and moulding sand, valued at ap-proximately $200,000, of which about 65 percent was received frompoints outside the State of Washington.During the same period, theEmployer sold finished products valued at approximately $885,000,of which about 85 percent was shipped to points outside the State.71N L R B,No.99.647 648DECISIONSOF NATIONAL-LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employers.III.THE QUESTION CONCERNING REPRESENTATIONThe -Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks to represent all inspectors employed at theEmployer's plant, excluding the foundry inspector and, the super-visory inspector.The Petitioner wishes to represent these employeesas part of the unit of production and maintenance workers,' or in thealternative, it desires to represent them in a separate unit.The Em-ployer does not object to specific inclusions in and exclusions from theunit.It contends generally that its inspectors do not constitute anappropriate unit because such employees are representatives of man-agement, presumably asserting thereby that they are not employeeswithin the meaning of the Act.The record reveals that inspectors check the first part producedby each new machine set-up in the machine shop. They may eitherreject or accept these parts.If the part is accepted, operation of themachine continues; if the part is rejected, production on the machineceases until the set-up is changed.After production is started andaccepted, the inspectors make periodic spot checks for imperfections.If the spot check shows that an imperfect part is being manufacturedby any machine, the inspectors have the authority to stop productionon that machine until a supervisory employee permits continuance ofthe job.Assembly inspectors may stop the assembly line at any timeif products do not conform with required standards.During theperformance of their work, inspectors use hand tools such as microm-eters, calipers, rules and service plates, service gauges, and depthgauges.They do not possess supervisory authority and are hourlypaid, as are production workers.Supervisory employees are all paidon a monthly basis.1The Petitioner presently represents the Employer's production and maintenance em-ployees.A contract executed by the parties on May 1, 1946,did not include inspectors. LINDEMAN POWER EQUIPMENT649We have frequently considered the status of inspectors similar tothose involved in this proceeding, and have held that they are em-ployees within the meaning of the Act, and may be included in thesame unit with production and maintenance employees?We per-ceive no valid reason for departing from our prior determinations.We shall, however, permit the preference of the inspectors to determinewhether or not they shall be added to the existing production andmaintenance unit, and to that end' shall order a self-determinationelection.If, at such election, inspectors select the Petitioner they willthereby have indicated their desire to be included in the unit of pro-duction and maintenance employees, and the Petitioner may accord-ingly bargain for them as a part of such unit.We shall direct that an election by secret ballot be held among allinspectors employed by the Employer, excluding the foundry inspec-tor, the supervisory inspector, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Lindeman Power EquipmentCompany, Yakima, Washington, an election by secret ballot shall beconducted t,s early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Association of Machinists, Lodge No.1531, for the purposes of collective bargaining.2 SeeMatter of Allis-Chalmers Manufacturing Company,54 N. L. R. B. 11303,Matter ofAllis-Chalmers Manufacturing Company,61 N. L. R. B. 031. andMatter of The WhitcombLocomotive Company,60 N L R. B. 1160.